Citation Nr: 1310526	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-22 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & N.W.


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 16, 2001 to May 24, 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Atlanta, Georgia, RO. 

The merits of the Veteran's scoliosis claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unperfected June 2004 rating decision denied the Veteran service connection for scoliosis, based essentially on findings that the disability existed prior to service and there was no evidence of aggravation.  

2.  Evidence received since the June 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for scoliosis, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying the claim for service connection for scoliosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).  

2.  New and material evidence has been received to reopen the claim of service connection for scoliosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's claim for service connection for scoliosis, and remands it for further development.  As such, no discussion of VA's duty to notify and to assist is necessary.  

In a June 2004 rating decision, the RO denied service connection for the Veteran's back disability on the basis that it was a constitutional and developmental abnormality that was noted at service entry and thus pre-existed service and was not aggravated by service.  The Veteran filed a Notice of Disagreement challenging the determination; however, he did not file a Substantive Appeal following the RO's issuance of a Statement of the Case.  Further, although courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim, see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011) and Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010), none was received, and thus the determination became final.

In February 2006, the Veteran sought to reopen his claim, and in the January 2007 rating decision on appeal, the RO denied the appellant's claim for service connection for scoliosis, finding that the evidence received since the prior final June 2004 rating decision was not new and material.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The appellant repeatedly has reported that his scoliosis, while it may have existed prior to service, was aggravated by service.  The appellant's service treatment records show that scoliosis was noted on enlistment and thus he is not presumed sound with respect to this condition.  His service treatment records show complaints of back pain and a diagnosis of advance rotary scoliosis during service.  It was noted that he never should have been accepted into service, and he was discharged for failed medical/physical procurement standards.  

The evidence added to the record since the June 2004 rating decision includes private treatment records, and statements and testimony from the appellant as to his back.  The Board finds significant that at the April 2008 Decision Review Officer (DRO) hearing, the appellant testified that while he injured his back and was diagnosed with scoliosis prior to service, the problems went away, or at least were not as severe as they are currently.  He further testified that boot camp and the rigorous physical activities aggravated his back.  The appellant's April 2008 testimony that his back problems worsened during service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  When considered together, the private treatment records and the appellant's testimony relate to an unestablished fact necessary to substantiate the claim, and are neither cumulative nor redundant.  As the Board finds that the additional medical record and the appellant's testimony are new and material, the claim of service connection for scoliosis is reopened.  


ORDER

New and material evidence having been presented, the Veteran's claim of service connection for scoliosis is reopened, and to this extent, the appeal is granted.  


REMAND

The appellant seeks service connection for scoliosis.  As discussed above, the Board has reopened this claim upon a finding that new and material evidence has been received.  However, as the RO has not adjudicated the merits of the service connection claim in the first instance, the Board must remand the claim so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Board notes that service connection may be granted for congenital diseases.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The law also provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  

Here, as noted by the RO, the January 2001 Report of Medical Examination at service entry shows that the Veteran was noted to have scoliosis that was not considered disqualifying.  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  

Where a disorder is noted on service entrance or a veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 (West 2002) applies.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

In such claims, an appellant (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2012). 

The appellant has not been afforded a VA examination during this appeal.  In light of the evidence of record, and the appellant's contentions that his scoliosis was aggravated by service, the Board finds that an examination should be accomplished on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, as this matter is being remanded anyway, if there are any pertinent, outstanding private or VA medical records pertaining to the issue on appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the appellant identify any outstanding VA or private treatment records pertaining to his scoliosis and physically or electronically associate them with the claims folder.  

Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evidence by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.  

2. Notify the appellant that he may submit lay evidence of recurring symptoms, to include statements from others familiar with the his complaints of symptoms regarding his scoliosis during and/or since service.  

3. After associating any pertinent, outstanding records with the claims file, arrange for the appellant to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any scoliosis found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

Based on examination of the appellant and review of his claims file, the examiner should provide an opinion addressing the likelihood that an increase in severity of the Veteran's scoliosis was due to the natural progress of the condition.  

As to any other back disability found to be present, the examiner must opine as to whether it is at least as likely as not that the disability is related to or had its onset in service.

The rationale for all opinions expressed must be set forth in a legible report.  

4. Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the appellant and his representative a supplemental statement of the case and provide the appellant an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


